 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JODY ALIFF, MARIE SMITH,                             Case No.: 20-cv-00697-DMS (AHG)
     HEATHER TURREY, individually and
11
     on behalf of all others similarly situated,          ORDER DENYING MOTION TO
12                                      Plaintiffs,       STAY PROCEEDINGS PENDING
                                                          APPEAL
13   v.
14
     VERVENT, INC. fka FIRST
15   ASSOCIATES LOAN SERVICING,
     LLC; ACTIVATE FINANCIAL, LLC;
16
     DAVID JOHNSON; CHRISTOPHER
17   SHULER; LAWRENCE CHIAVARO;
     DEUTSCHE BANK TRUST COMPANY
18
     AMERICAS,
19                                   Defendants.
20
21         This matter comes before the Court on Defendants Vervent, Inc., Activate Financial,
22   LLC, David Johnson, Christopher Shuler, and Lawrence Chiavaro’s (“the Vervent
23   Defendants”) motion to stay proceedings pending appeal. Plaintiffs filed a response in
24   opposition and the Vervent Defendants filed a reply. For the reasons discussed below, the
25   Court denies the motion.
26         ///
27         ///
28

                                                      1
                                                                             20-cv-00697-DMS (AHG)
 1                                                I.
 2                                       BACKGROUND
 3         The factual background to this case is set forth in the Court’s September 24, 2020
 4   order. (ECF No. 43.) In that order, the Court denied the motion to compel arbitration filed
 5   by the Vervent Defendants, granted the motion to compel arbitration filed by Defendant
 6   Deutsche Bank Trust Company Americas (“DBTCA”), and stayed the litigation pending
 7   arbitration of Plaintiffs’ claims against DBTCA. (Id.) On October 23, 2020, the Vervent
 8   Defendants appealed the denial of their motion to compel arbitration, which appeal is
 9   currently pending before the Ninth Circuit. (See ECF No. 45.) On November 9, 2020,
10   Plaintiffs dismissed DBTCA as defendants and requested a lift of the stay pending
11   arbitration. (ECF Nos. 51, 52.) The Court lifted that stay on November 21, 2020. (ECF
12   No. 55.) The Vervent Defendants now move to stay proceedings pending their appeal.
13   (ECF No. 68.)
14                                                II.
15                                        DISCUSSION
16         Courts consider four factors (“the Nken factors”) when deciding to issue a stay
17   pending appeal:
18         (1) whether the stay applicant has made a strong showing that he is likely to
           succeed on the merits; (2) whether the applicant will be irreparably injured
19
           absent a stay; (3) whether issuance of the stay will substantially injure the
20         other parties interested in the proceeding; and (4) where the public interest
           lies.
21
22   Al Otro Lado v. Wolf, 952 F.3d 999, 1006–07 (9th Cir. 2020) (quoting Nken v. Holder, 556
23   U.S. 418, 434 (2009)) (internal quotation marks omitted). “The first two factors . . . are

24   the most critical.” Nken, 556 U.S. at 434.

25         With respect to the first Nken factor, the Court has already considered, and rejected,
26   most of the Vervent Defendants’ arguments in its order denying their motion to compel
27   arbitration. Simply restating them here does not show the Vervent Defendants are likely to
28   succeed on the merits of this dispute. Although the Vervent Defendants raise several new

                                                  2
                                                                             20-cv-00697-DMS (AHG)
 1   arguments which they contend indicate a likelihood of success on the merits, these
 2   arguments are unpersuasive.
 3         First, regarding agency theory, Defendants make much out of Plaintiffs’ statement
 4   in Plaintiffs’ opposition that “Vervent agreed to play the role of loan servicer.” (Pls.’
 5   Opp’n 2.) The Court does not find this to be a concession that an agency relationship
 6   legally existed between Vervent and DBTCA, but merely a characterization of Vervent’s
 7   role in the context of the scheme alleged in Plaintiff’s Complaint.
 8         Second, the Vervent Defendants cite the Ninth Circuit’s recent decision in Shivkov
 9   v. Artex Risk Solutions, Inc., arguing a non-signatory may compel arbitration under an
10   equitable estoppel theory where a plaintiff’s claims “arise out of and relate directly to the
11   written agreement.” 974 F.3d 1051, 1070 (9th Cir. 2020). The Vervent Defendants attempt
12   to cast this language as a more recent formulation of the equitable estoppel test which is
13   “at odds with” this Court’s prior decision. (Vervent Defs.’ Mot. 10; Vervent Defs.’ Reply
14   5.) But as Plaintiffs point out, Shivkov applied Arizona law. See 974 F.3d at 1070 (citing
15   Arizona case law). Under the Federal Arbitration Act, a non-signatory may invoke
16   arbitration “if the relevant state contract law allows the litigant to enforce the agreement.”
17   Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128 (9th Cir. 2013) (emphasis added).
18   Here, the Court previously found California law applied to the loan agreements at issue
19   and applied California law pursuant to Ninth Circuit precedent as set forth in Kramer and
20   other cases. The Vervent Defendants do not contend that Arizona law governs the
21   agreements here and thus Shivkov does not increase their likelihood of success on appeal.
22         The Court remains unpersuaded that Plaintiffs’ claims rely on the loan agreements
23   to such a degree that permits the Vervent Defendants to compel arbitration under a theory
24   of equitable estoppel. See Murphy v. DirecTV, Inc., 724 F.3d 1218, 1230–31 & n.7 (9th
25   Cir. 2013); Rajagopalan v. NoteWorld, LLC, 718 F.3d 844, 847–48 (9th Cir. 2013)
26   (holding defendant could not compel arbitration based on equitable estoppel where plaintiff
27   had “statutory claims that are separate from the [ ] contract itself”). The first Nken factor
28   accordingly weighs against a stay.

                                                   3
                                                                               20-cv-00697-DMS (AHG)
 1         The second factor asks whether the Vervent Defendants will be irreparably injured
 2   absent a stay. The Vervent Defendants argue they are being irreparably harmed by having
 3   to engage in discovery broader than that which would be available in arbitration. First,
 4   they contend they are being harmed by having to provide class-wide discovery, relying on
 5   Delisle v. Speedy Cash, No. 3:18-CV-2042-GPC-RBB, 2019 WL 7755931 (S.D. Cal. Oct.
 6   3, 2019). In Delisle, the defendants argued that the harm to them was “acute” because
 7   further proceedings would require them to litigate class certification and engage in class-
 8   wide discovery. Id. at *4. There, unlike here, the plaintiff did not contest the defendants’
 9   irreparable harm arguments. Id. The court found given the procedural posture of the case,
10   the harm was “clear” because no discovery schedule had been created. Id. By contrast, in
11   this case, discovery is proceeding in accordance with the Magistrate Judge’s scheduling
12   orders, and class discovery is set to be completed by June 30, 2021. (ECF Nos. 65, 74.)
13   The Court noted in its November 21, 2020 order lifting the stay pending arbitration that the
14   Vervent Defendants could move for a stay pending appeal, but the Vervent Defendants did
15   not file the present motion until March 30, 2021. The Court finds the Vervent Defendants
16   have not met their burden to establish that engaging in class-wide discovery constitutes
17   irreparable harm.
18         Next, the Vervent Defendants argue that participating in depositions while their
19   appeal is pending constitutes irreparable harm because depositions are unlikely to be
20   permitted if the Ninth Circuit compels arbitration. However, the cases they rely upon
21   address harm in the context of whether arbitration had been waived, not whether to grant a
22   stay pending appeal. See Morgan Stanley & Co. LLC v. Couch, 659 F. App’x 402, 406
23   (9th Cir. 2016) (affirming district court’s finding of prejudice in the context of waiver of
24   arbitration agreement); Simmons v. Morgan Stanley Smith Barney, LLC, 872 F. Supp. 2d
25   1002, 1010 (S.D. Cal. 2012) (court may consider “taking advantage of judicial discovery
26   procedures not available in arbitration” as factor when determining whether arbitration has
27   been waived). On a motion to stay proceedings pending appeal, as here, “nearly all courts
28   ‘have concluded that incurring litigation expenses does not amount to an irreparable

                                                  4
                                                                             20-cv-00697-DMS (AHG)
 1   harm.’ ” Mohamed v. Uber Techs., et al., 115 F. Supp. 3d 1024, 1032–33 (N.D. Cal. 2015)
 2   (quoting Guifu Li v. A Perfect Franchise, Inc., No. 5:10-CV-01189-LHK, 2011 WL
 3   2293221 at *4 (N.D. Cal. June 8, 2011)); see Am. Trucking & Transportation Ins. Co. v.
 4   Nelson, No. CV 16-160-M-DLC, 2018 WL 3609538, at *4 (D. Mont. July 27, 2018) (“The
 5   expense of litigation does not generally constitute irreparable harm.”) (citing Renegotiation
 6   Bd. v. Bannercraft Clothing Co., Inc., 415 U.S. 1, 94 (1974)); In re Packaged Seafood
 7   Prods. Antitrust Litig., No. 15-MD-2670 JLS (MDD), 2020 WL 2745231, at *6 (S.D. Cal.
 8   May 27, 2020) (“Monetary injury alone ‘is not normally considered irreparable.’ ”)
 9   (quoting hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 993 (9th Cir. 2019)). “Mere
10   injuries, however substantial, in terms of money, time and energy necessarily expended in
11   the absence of a stay, are not enough.” Sampson v. Murray, 415 U.S. 61, 90 (1974) (citation
12   omitted). Although the Vervent Defendants contend that without a stay they will have to
13   incur thousands of dollars in legal fees, this is insufficient to demonstrate irreparable harm.
14   The second Nken factor thus weighs against granting a stay.
15         Since the Vervent Defendants have not satisfied the first two factors, the Court need
16   not reach the remaining factors. Doe #1 v. Trump, 957 F.3d 1050, 1058 (9th Cir. 2020)
17   (“The last two [factors] are reached only if the first two are satisfied.”) (citing Nken, 556
18   U.S. at 535).
19                                                  III.
20                                 CONCLUSION AND ORDER
21         For the reasons set out above, the Vervent Defendants’ motion to stay proceedings
22   pending appeal is denied.
23         IT IS SO ORDERED.
24   Dated: May 27, 2021
25
26
27
28

                                                    5
                                                                               20-cv-00697-DMS (AHG)
